OFFICE OF THE A-ITORNEY         GENERAL   OF TEXAS
                            AUSTIN




ffonorrblrT. Id. Trlmblr
First Amlrtant   State auporlntendoct
AU8tln. Texas
                                                     \/

D6ar Sir:                            OpllllonNC. o-,*&s.




                                                 you advioo thot hero-
                                                         haa been &arlw
                                                county    amesaor   and ool-




               It is prorldsd in Article    2792 that “i;hsn the County
Aasrseor     and Collector    la required to a8so88 aud oolloot     t&r
taxer of Independent School District8         ha 8ha11 rO8p8CtiValy     r8-
oolva one psrcknt (15) for 8eseaslug,         and one porcont    (1%) for
oollootln;l     #axi,”   Aa alroadp obmrvw3,      the a8orsslng and ool-
lootlm      8rO  net necessarily    tld tceothor.     Thr foo8 iOr ool-
lactfng     Eo not acoruo until the taxae are collrotoQ.         Thr abovo
     FIonorsble T. ?.!. Trlsblo,   rage 2



     atntutes